Citation Nr: 0400327	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc and joint disease of the lumbosacral spine, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1959, and from July 1961 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
40 percent for the service-connected degenerative disc and 
joint disease of the lumbosacral spine.  


REMAND

According to a recent substantial change in the law, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Since then, however, the Veterans Benefits Act of 2003 has 
been passed.  This legislature change indicates that VA may 
indeed adjudicate a claim prior to expiration of the one-year 
period following a VCAA notice.  This adjudication usually 
occurs after 60 days from the date of mailing the VCAA 
notice, although the veteran still has a full one year 
to identify and/or submit additional supporting information 
and evidence.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

The severity of a service-connected disability, including the 
pertinent disorder in the current appeal, is determined by a 
schedule of ratings of reductions in earning capacity from 
specific injuries or a combination of injuries.  VA 
regulations require that ratings be based, as far as 
practicable, upon average impairments of earning capacity 
resulting from such injuries in civilian occupations.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule 
for Rating Disabilities (2003).  

In the instant claim, the veteran appeals the RO's November 
2001 rating decision, which found that a disability rating 
higher than 40 percent for residuals of degenerative disc and 
joint disease of the lumbosacral spine was not warranted.  
That rating decision was based upon diagnostic criteria in 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that disability rating criteria pertaining to diseases and 
disabilities of the spine, including those in Diagnostic Code 
5293, were recently revised.  

Specifically, Diagnostic Code 5293 was initially amended, 
effective September 23, 2002.  See, 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Thereafter, effective 
September 26, 2003, the regulatory criteria by which all 
spinal disabilities are evaluated were amended.  See, 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003).  

In addition, the Board notes that the veteran has reported 
significant chronic residual pain, discomfort, and limited 
motion in his lower back as recently as in April 2003.  See 
transcript of the April 2003 videoconference hearing before 
the undersigned Acting Veterans Law Judge.  The veteran last 
received a VA medical examination in connection with this 
claim in mid-February 2002.  

Given the above, the Board is of the opinion that a more 
contemporaneous VA medical examination of the veteran should 
be conducted.  In addition, the veteran should be advised of 
revised rating criteria in 38 C.F.R. § 4.71a, and be given an 
opportunity to further substantiate his claim on his own in 
light of the revised criteria should he wish to do so. 

In view of all of the foregoing, the Board must remand this 
case to ensure that the veteran is afforded full due process 
due to him, and to ensure adequate evidentiary development 
upon which a decision on the merits can be based.  The case 
is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered low back treatment 
to him since September 2002.  The Board 
is particularly interested in records of 
low back treatment that the veteran has 
received from Dr. Chandra K. Gehi and 
Dr. Vishala L. Chidalore at the Anniston 
Medical Clinic, P.C., since September 
2002.  After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any low back treatment that 
he has received at the VAMC in 
Birmingham, Alabama since February 2002.  
All such available records not previously 
associated with the claims folder should 
be associated with the file.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected degenerative disc and 
joint disease of the lumbosacral spine.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examination should be noted in the 
evaluation report.  The examiner should 
provide the specific ranges of motion of 
the veteran's lumbar spine.  

In addition, the examiner should discuss, 
with regard to the veteran's 
service-connected low back disability, 
the frequency and severity of any 
characteristic pain on motion, persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the disease 
disc, and little intermittent relief.  
The examiner should also discuss the 
presence or absence of unfavorable 
ankylosis of the entire thoracolumbar 
spine and unfavorable ankylosis of the 
entire spine.  

Further, the examiner should note whether 
the veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 40 percent for 
degenerative disc and joint disease of 
the lumbosacral spine.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case 
in August 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that the VA has fully assisted the veteran in obtaining 
relevant evidence and that there is adequate evidentiary 
development to support a decision on the merits of the claim.  
No inferences as to the ultimate disposition of this claim 
should be made.



	                  
_________________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




